McKay, J.,
This case was heard by the court on June 20,1956, without a jury pursuant to a stipulation signed by defendant, the district attorney and the court.
Defendant is indicted for operating a motor vehicle after his operating privilege had been suspended for speeding. Notice of the suspension was attempted to be given to defendant by the Secretary of Revenue by a letter dated November 21, 1955, and sent by registered mail to defendant at the address set forth on his operator’s license. The return receipt was signed by a neighbor for defendant.
Defendant testified that he did not receive notice of the suspension and that he continued to exercise his driving privilege in reliance upon a letter from the Secretary of Revenue dated October 21, 1955, which suggested that he submit an affidavit of the facts relating to the violation for which suspension was being considered. This letter directed him to send his operator’s license to the department but bore the notation: “This is not a suspension notice”. He carried this letter upon his person and showed it to the officer at the time he was arrested for the present offense.
In view of the presumption of innocence we are not satisfied beyond a reasonable doubt that defendant actually received the notice of his suspension. The arresting officer acted properly and in good faith. Defendant, while not guilty of the offense charged, is sufficiently responsible for the series of acts which culminated in this trial that he, rather than the County of Mercer, should bear the expense of the prosecution.

Verdict

And now, June 20, 1956, we find defendant not guilty, and order that defendant pay the costs.